Citation Nr: 1639630	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left elbow disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and N.B.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In September 2012, the Veteran testified at a hearing before the undersigned.  A transcript is of record.  The Board remanded this matter for additional development in January 2014 and June 2015.  The Board also remands the issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability in a separate decision.  See BVA Directive 8430, para. 14.


FINDINGS OF FACT

1.  The Veteran's additional left elbow disabilities were the result of willful misconduct.  

2.  The left elbow disabilities were caused in the course of altercations with VA police, events too remote from VA hospital care, medical or surgical treatment, or examination for such care, treatment, or examination to be considered the cause of the disabilities. 

3.  The altercations with VA police occurred while the Veteran was refusing to follow properly given medical instructions. 



CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a left elbow disability are not met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the duty to notify was satisfied by way of an August 2009 letter sent to the Veteran that fully addressed all required notice elements, including what evidence was required to substantiate the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 and of his and VA's respective duties for obtaining evidence, prior to the December 2009 rating decision from which this appeal arises.  

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records from both before and after the November 2008 incident, a November 2008 VA Police Uniform Offense Report, statements from the Veteran, and hearing testimony.  No VA examination or opinion is needed because the willful misconduct and causal nexus matters on which the outcome of this hinge are not medical questions but rather factual matters for the adjudicator.  This is discussed in more detail below.

The Board remanded the claim in January 2014 so that VA treatment records could be obtained, and again in June 2015 so that a hearing could be scheduled.  The requested treatment records have been associated with the claims file and a hearing was conducted.  The Veteran and his representative have not raised any objection to the conduct of the additional hearing or identified any deficiency in the records development.  Thus, there has been substantial compliance with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran was provided an opportunity to set forth his contentions on the claim during the September 2012 hearing before the undersigned.  A Veterans Law Judge has a duty during hearings to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that the Veteran provided specific, direct testimony on the events of November 8, 2008, and his altercation with VA police from which he contends his left elbow disabilities spring.  Based in part on information obtained at the hearing, the Board remanded the issue on two occasions for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he suffered additional disability involving injuries to his left elbow when he was allegedly assaulted by VA police at a VA medical facility in November 2008.  Specifically, he maintains that he was thrown to the ground and forcefully handcuffed.  See, e.g., January 2012 VA Form 9.  There is no question that the Veteran sought VA treatment in November 2008 and that, while on the premises of the Roseburg, Oregon, VA Healthcare System (HCS), he was involved in an altercation with VA police.  

Compensation under § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).  In general, three elements must be met to establish benefits under 38 U.S.C.A. § 1151: there must be (1) additional disability not the result of the veteran's willful misconduct; (2) a causal nexus between the VA treatment (medical, surgical or hospitalization), an examination, or vocational rehabilitation under chapter 31 and the additional disability; and (3) a finding of fault or a finding of an unforeseen circumstance.  Viegas v. Shinseki, 705 F.3d 1374, 1377 (Fed. Cir. 2013).  

VA treatment records establish diagnoses of left cubital tunnel syndrome and mild left elbow ulnar neuropathy.  Although there is evidence to suggest the presence of a left elbow disability prior to the November 2008 police altercation, the Board will assume for purposes of this decision that all left elbow conditions claimed by the Veteran, or their residuals, have been extant at some point during the appeal period and did not preexist the November 2008 altercation.  The Board first considers whether the additional left elbow disabilities are the result of the Veteran's willful misconduct.  

The Veteran alleges that his left elbow disabilities stem from an altercation with VA police on November 8, 2008, which occurred as he was trying to leave the Roseburg HCS.  During the course of emergency medical care for a headache, medical providers decided to hold the Veteran for a psychiatric evaluation because he reported recent suicidal thoughts and that he had recently gone out with a rope but could not find a bridge to hang himself.  See November 8, 2008, Physician Emergency Department Note.  The Veteran refused to stay at the hospital and chose to leave instead.  See November 8, 2008, Uniform Offense Report.  When he tried to leave, VA police were called and ordered by VA medical personnel to intervene.  The report indicates that the Veteran had exited the Roseburg HCS when he was met by a responding police officer.  Id at 2.  The report states the Veteran told the officer, "If you know what's good for you, you won't try to stop me from leaving."  Id.  The officer asked the Veteran to return to the hospital.  Id.  The Veteran began to physically resist and the officer placed the Veteran on the ground, handcuffed him, and took him back to the emergency room where the restraints were removed.  Id.  The Veteran was handcuffed again in the emergency room lobby after becoming aggressive.  He was subsequently admitted for inpatient treatment and was discharged five days later.  See VA treatment record dated November 13, 2008.  The police report indicates that the Veteran was not issued a citation because he was a mental patient at Roseburg for treatment.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action, involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.301(n) (2015).  Although technical violation of police regulations or ordinances will not constitute willful misconduct per se, the violation of penal statues is "a highly relevant, if not dispositive, consideration."  See Yeoman v. West, 140 F.3d 1443, 1446 (Fed. Cir. 1998).  The criminal code of the United States provides that whoever forcibly assaults or resists any officer or employee of the United States or an agency thereof while such person is performing official duties and the acts involve physical contact with the victim shall be fined or imprisoned not more than eight years or both.  See 18 U.S.C.A. §§ 111, 1114 (West 2014).  

The Board finds that the Veteran's conduct vis-à-vis VA police constitutes willful misconduct.  There is no question that VA police are employees of an agency of the United States or that they were performing official duties at the time of the altercation.  The Veteran's primary contention is that the report he was resisting arrest was not accurate.  See January 2010 Notice of Disagreement.  The Veteran testified that he had his hands up and told the police not to touch him.  September 2012 Board Hearing Transcript at 17.  He stated that an officer then threw him to the ground and that he was forcibly handcuffed.  Id.  However, the Board finds the VA police report and medical records to be more credible than his statements.  The VA reports are witness statements from the other parties involved in the altercations and from onsite staff who interacted with the parties immediately afterward.  These statements are not influenced by the desire for monetary gain.  As the Board finds the reports of greater credibility, the Board places greater probative value on them, such that they outweigh the Veteran's account of events.  Moreover, physically resisting VA police is more than a technical violation of regulations or ordinances.  See 38 U.S.C.A. §§ 111, 1114.  As a result, the Veteran's conduct with VA police constitutes willful misconduct.  

Because the left elbow disabilities have been attributed to these events and no other, the Board finds that the Veteran's left elbow disabilities were the result of his own willful misconduct.  As such, the first element of 38 U.S.C.A. § 1151 compensation is not met.  However, the Board will nonetheless consider the causal nexus element.

The causation requirement under 38 U.S.C.A. § 1151 does not extend to"remote consequences" of VA medical treatment.  See Ollis v. McDonald, 27 Vet. App. 405, 410 (2015) (citing Viegas, 705 F.3d at 1383).  Conduct is not a "cause" of an injury in the legal sense if the injury would have occurred regardless of the conduct, or if there is an intervening exercise of judgment, or if the injury is simply too attenuated from the conduct.  Id (citing Metro Edison Co. v. People Against Nuclear Energy, 460 U.S. 766, 774, 103 S.Ct. 1556, 75 L.Ed.2d 534 (1983)).  

The Board finds that the Veteran's additional disabilities are no more than remote consequences of VA medical treatment.  The Veteran sought treatment at the Roseburg HCS; however, upon refusing that treatment and while in the course of attempting to leave the facility, he encountered and physically resisted VA police.  The Veteran's decisions, first to refuse medical treatment and in his conduct vis-à-vis the police, constitute independent exercises of judgment over which VA had no control.  Moreover, VA police are not employees engaged in the provision of hospital care, medical or surgical treatment, or examinations.  As such, the consequences of their actions in this case are outside the scope of 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361(e)(1)(ii).  For these reasons, the Board finds that the additional left elbow disabilities are no more than remote consequences of VA hospital care, medical or surgical treatment, or examinations.  The Board concludes that compensation under 38 U.S.C.A. § 1151 is not warranted on this basis as well.  

Finally, additional disabilities caused by the failure of a veteran to follow properly given medical instructions also cannot be considered to have been caused by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  The record shows that the Veteran had been placed under a psychiatric hold and left the VA hospital against medical advice.  Had the Veteran complied with the psychiatric hold, the altercation with VA police would never have occurred.  The Board finds that the Veteran's additional disabilities would not have been incurred but for his failure to follow medical instruction.  

Because the threshold elements of the claim have not been met (i.e., that the Veteran has additional disability not the result of willful misconduct and that there is a causal nexus between that disability and VA treatment), the questions of whether VA met the standard of care, whether the Veteran provided informed consent, and whether an event not reasonably foreseeable occurred, are ultimately moot.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151.  The benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a left elbow disability is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


